Citation Nr: 1424866	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-04 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran had active duty from June 1974 to August 1976.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  


REMAND

The Veteran seeks service connection for a back disability, right knee condition and bilateral foot condition.  The Veteran reported that all of these conditions are related to injuries sustained during service.  See March 2010 Claim; see also Appellate Brief at 2.  

The service treatment records show that the Veteran was seen for complaint and treatment of right knee, foot and low back problems.  Indeed, he was diagnosed as having chronic low back pain in March 1975.  In addition, a December 1975 Report of Medical History reflects that the Veteran complained of having a "trick" or locked knee as well as foot trouble.

The Veteran seeks remand in order to obtain examinations of his back, right knee and feet.  See Appellate Brief at 2.  In this regard, the Board recognizes that the AOJ previously scheduled the Veteran for an examination, but he did not appear.  The Board further acknowledges that, under applicable law, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2013).  In this case, however, a review of the record indicates that the notice of examination was sent to the wrong address.  See July 2010 Examination Inquiry.  Although the Veteran stated on his claim form that his address was in Antioch, Tennessee, the notice of his examination was sent to an address in Nashville.  Id.  As such, it is questionable whether the Veteran received notice of the scheduled examination.  

In light of the above, the Board is unable to presume that the Veteran was properly notified of the upcoming examination so as to permit the application of 38 C.F.R. § 3.655(b).  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  As such, the Board finds that the Veteran should be afforded an additional opportunity to undergo a VA examination in connection with each of the above reported issues.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Accordingly, on remand the AOJ should undertake appropriate measures to verify the Veteran's current address.  Thereafter, the AOJ should schedule the Veteran for VA examinations in support of his appeal.  

Additionally, the record demonstrates that additional relevant VA medical records exist and should be obtained, if possible.  First, in light of the evidence of ongoing VA treatment for the disabilities at issue, efforts should be undertaken on remand to obtain records of such treatment generated since December 28, 2011 (the date of the most recent VA records added to the claims file).  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, the VA medical records indicate that the Veteran had been living in Michigan prior to 1993.  See October 2002 Medical Record.  The fact that the Veteran sought treatment for his conditions at the VA medical center in Nashville after his relocation to Tennessee is suggestive that the Veteran might have sought treatment from the local VA medical center in Michigan while he was living there.  It does not appear that attempts were made to determine whether the Veteran received treatment from a VA medical facility during the time he lived in Michigan so that such treatment records, if any, could be obtained.  Id.

The record also indicates that relevant private medical records may be outstanding.  Specifically, the Veteran had back surgery in 2005 performed by a private health care provider, and thus efforts should be made to obtain records from that provider, if possible.  See February 2010 Heath Record.  

Finally, efforts should also be undertaken to elicit other relevant documentation, including any additional medical records from private health care providers, and statements from the Veteran and other lay witnesses concerning his claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file, either physically or electronically, all records of treatment received at the Nashville, Tennessee, VA Medical Center dated since December 28, 2011.  All actions taken to obtain the requested records should be documented fully in the claims file.  If no such records are available, document their unavailability in the claims file and notify the Veteran and his representative accordingly. 

2.  Contact the Veteran and request that he identify whether he treated with any other VA medical facility prior to 1993, while he was residing in Michigan.  See October 2002 Medical Record.  If the Veteran responds and indicates that he received treatment from any other VA facility, obtain and associate with the claims file, either physically or electronically, all such records.  All actions taken to obtain the requested records should be documented fully in the claims file.  If no such records are available, document their unavailability in the claims file and notify the Veteran and his representative accordingly.

3.  Contact the Veteran and request that he identify the private health care provider that performed spinal surgery in or around 2005.  See February 2010 Heath Record (noting that Veteran had undergone a spinal fusion at the L5-S1 level in 2005).  After obtaining all needed authorizations, obtain and associate with the claims file, either physically or electronically, all records from this health care provider.  All actions taken to obtain the requested records should be documented fully in the claims file.  If no such records are available, document their unavailability in the claims file and notify the Veteran and his representative accordingly.  

4.  Invite the Veteran to submit any additional medical evidence, including medical treatment and hospitalization records, or other clinical evidence, which lies within his own possession, of the nature and etiology of his post-service back, right knee and foot symptomatology.  The Veteran should be provided an appropriate amount of time to submit this evidence.

5.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of any in-service knee, foot and/or back problems as well as any post-service back, right knee and foot problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.   

6.  After verifying the Veteran's current address, schedule the Veteran for one or more appropriate VA examinations to determine the current nature and etiology of the Veteran's reported back condition, right knee injury and bilateral foot condition.  

The AOJ must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  In this regard, he should be expressly advised that the consequences for failure to report for a VA examination without good cause may include denial of the issues on appeal.  38 C.F.R. § 3.655.  

In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

Provided that the Veteran does report for his scheduled examination(s), the entire record (i.e., the paper claims file and all additional documents contained in Virtual VA and the Veterans Benefits Management System) should be made available to, and reviewed by, the examining VA clinician(s), and examination report(s) should note that such evidentiary review took place.  

a)  With respect to the back disability claim, the VA examiner(s) should expressly address the following issue:

Whether it is at least as likely as not that the Veteran's back disability is related to or had its onset in service.  

In making a determination, the VA examiner(s) should take note of the information contained in the Veteran's March 1975 service treatment record (STR), including that he was diagnosed with chronic low back pain and treated for this condition.

The examiner should also take note that the Veteran is competent to report on the observable symptoms of this disability in-service and since that time even when not documented in his medical records.

The examiner should expressly address and reconcile the pertinent evidence, including the Veteran's medical records and competent reports concerning his persistent low back pain.  A complete rationale for all findings and conclusions should be set forth in a legible report.

If the examiner cannot make a determination as to this issue, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

b)  With respect to the Veteran's right knee condition claim, the VA examiner(s) should expressly address the following issue:

Whether it is at least as likely as not that any current right knee condition is related to or had its onset in service.

In making a determination, the VA examiner(s) should take note of the information contained in the Veteran's August 1975 STR demonstrating that he was treated for a right knee injury during service, and that at the time of examination the Veteran had decreased range of motion, pain and swelling.  See August 1975 STR.

The examiner should also take note that the Veteran is competent to report on the observable symptoms of this disability in-service and since that time even when not documented in his medical records.

The examiner should expressly address and reconcile the pertinent evidence, including the Veteran's medical records and competent reports concerning his persistent right knee pain.  A complete rationale for all findings and conclusions should be set forth in a legible report.

If the examiner cannot make a determination as to this issue, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

c)  With respect to the Veteran's bilateral foot condition claim, the VA examiner(s) should expressly address the following issue:

Whether it is at least as likely as not that any current bilateral foot condition is related to or had its onset in service.  

In making a determination, the VA examiner(s) should take note of the information contained in the Veteran's December 1975 STR showing that the Veteran complained of calluses on the bottom of his feet.  See December 1975 STR.

The examiner should also take note that the Veteran is competent to report on the observable symptoms of this disability in-service and since that time even when not documented in his medical records.

The examiner should expressly address and reconcile the pertinent evidence, including the Veteran's medical records and competent reports concerning his ongoing bilateral foot condition.  A complete rationale for all findings and conclusions should be set forth in a legible report.

If the examiner cannot make a determination as to this issue, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

7.  After undertaking any additional development necessary to comply with the terms of this remand, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be given the opportunity to respond.  Then the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

